DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Murugesan et al (US20180238572A1 -hereinafter Murugesan).
	Regarding Claim 1, Murugesan teaches an electronic device, comprising: 
a communicator comprising communication circuitry (see [0005]; Murugesan); 
a processor electronically connected to the communicator and configured to control the communicator (see [0018]; Murugesan); and 
a memory electrically connected to the processor (see [0018]; Murugesan), 
wherein the memory is configured to store instructions to control the processor to transmit control information, which is acquired by applying target information of an air conditioning system to a learning network model (see [0019]; Murugesan: “the training data acquirer 206 receives training data 212 for thermal modeling of one or more buildings of a geographic area.” See [0020]; Murugesan: “The thermal value estimator 208 determines, using the training data 212, a thermal resistance value (R) and a thermal capacity value (C) characterizing the buildings of the geographic area.” See [0022]; Murugesan: “The HVAC operation modeler 210 models HVAC operation using the thermal resistance and capacity values and a thermal resistance-capacity model.” That is, ‘the training data acquirer 206, the thermal value estimator 208, and the HVAC operation modeler 210’ read on ‘a learning network model’), to a plurality of air conditioning devices included in the air conditioning system via the communicator (see [0105]; Murugesan: “the method includes determining, as a result of modeling HVAC operation for the particular building, an HVAC load-shifting operation for the particular building and sending a command to an HVAC controller of the particular building to carry out the HVAC load-shifting operation.”), and 
wherein the learning network model is configured to, based on identifying that an error is present in an estimation result of energy consumption acquired based on learning data (see [0101]; Murugesan: “the modeling error can be determined for a whole time series of predicted values of HVAC energy consumption.”), generate virtual data and be retrained based on the generated virtual data (see [0102]; Murugesan: “The method 500 includes repeatedly adjusting the estimated thermal resistance value and estimated thermal capacity value, updating the predicted value of HVAC energy consumption”. That is, the estimated thermal resistance value and estimated thermal capacity value read on ‘virtual data’). 

Regarding Claim 2, Murugesan teaches all the limitations of claim 1 above, Murugesan further teaches wherein the learning network model is further configured to: 
re-estimate energy consumption based on the learning data and the virtual data (see [0102]; Murugesan: “The method 500 includes repeatedly adjusting the estimated thermal resistance value and estimated thermal capacity value, updating the predicted value of HVAC energy consumption, and updating the modeling error until reaching an end condition (510).”), and 
be retrained based on a result of re-estimation (see [0102]; Murugesan: “the method can include repeatedly adjusting and updating until the estimated thermal resistance value and estimated thermal capacity value minimizes the modeling error”).

Claim 8, Murugesan teaches all the limitations of claim 1 above, 
Murugesan further teaches wherein the learning network model is further configured to:
identify at least one of an application time point or application duration of the acquired control information based on an air conditioning load and an outdoor air condition (see [0100]; Murugesan: “determining a predicted value of HVAC energy consumption using the estimated thermal resistance value, the estimated thermal capacity value, the modeling values, the outdoor temperature data, and a thermal resistance-capacity model (506). For example, a time series of predicted values of HVAC energy consumption can be determined, e.g., over a 24 hour period.”), and 
output the identified application time point or application duration of the acquired control information (see page 12; Murugesan: “the HVAC operation modeler 210 can output the time series for the HVAC ON/OFF state or the time series for the indoor temperature or both. For example, the HVAC operation modeler 210 can output data to a photovoltaic analyzer computer system as described below with reference to FIG. 4A or to a load-shifting HVAC controller as described below with reference to FIG. 4B.”).

Regarding Claim 9, Murugesan teaches all the limitations of claim 1 above, Murugesan further teaches wherein the learning network model is further configured to: 
transmit the control information to the plurality of air conditioning devices (see [0105]; Murugesan: “the method includes determining, as a result of modeling HVAC operation for the particular building, an HVAC load-shifting operation for the particular building and sending a command to an HVAC controller of the particular building to carry out the HVAC load-shifting operation.”); and 
based on at least one of an indoor temperature data or humidity data acquired via the communicator not falling within a predetermined range, relearn the learning data and the virtual data based on the control information (see [0092]; Murugesan: “the load-shifting HVAC controller 422 may predict, as a result of modeling HVAC operation for the building, that shifting the HVAC on-cycle to the time when the photovoltaic solar system of the building is producing power will not cause an indoor temperature of the particular building to fall outside of an interior comfort range.” See [0091]; Murugesan: “The HVAC operation modeler 424 can be, e.g., the HVAC operation modeler 210 of FIG. 2.” See [0022]; Murugesan: “The HVAC operation modeler 210 models HVAC operation using the thermal resistance and capacity values and a thermal resistance-capacity model.” See [0102]; Murugesan: “The method 500 includes repeatedly adjusting the estimated thermal resistance value and estimated thermal capacity value”. That is, the HVAC operation modeler repeatedly models HVAC operation in order to avoid an indoor temperature of the particular building to fall outside of an interior comfort range).

Regarding Claim 10, Murugesan teaches all the limitations of claim 1 above, Murugesan further teaches wherein the air conditioning system comprises a heating, ventilating, and air conditioning (HVAC) device (see [0014]; Murugesan: “The HVAC system 114 may include one or more heaters or one or more air conditioners or both”).

Regarding Claim 11, Murugesan teaches a control method, comprising:
applying target information of an air conditioning system to a learning network model (see [0019]; Murugesan: “the training data acquirer 206 receives training data 212 for thermal modeling of one or more buildings of a geographic area.”); and 
transmitting control information acquired by applying target information of the air conditioning system to the learning network model to a plurality of air conditioning devices included in the air conditioning system so as to control operation of the air conditioning system, (see [0019]; Murugesan: “the training data acquirer 206 receives training data 212 for thermal modeling of one or more buildings of a geographic area.” See [0020]; Murugesan: “The thermal value estimator 208 determines, using the training data 212, a thermal resistance value (R) and a thermal capacity value (C) characterizing the buildings of the geographic area.” See [0022]; Murugesan: “The HVAC operation modeler 210 models HVAC operation using the thermal resistance and capacity values and a thermal resistance-capacity model.” That is, ‘the training data acquirer 206, the thermal value estimator 208, and the HVAC operation modeler 210’ read on ‘a learning network model’. See [0105]; Murugesan: “the method includes determining, as a result of modeling HVAC operation for the particular building, an HVAC load-shifting operation for the particular building and sending a command to an HVAC controller of the particular building to carry out the HVAC load-shifting operation.”) 
wherein the learning network model is a learning network model configured to, based on identifying that an error is present in an estimation result of energy consumption acquired based on a learning data (see [0101]; Murugesan: “the modeling error can be determined for a whole time series of predicted values of HVAC energy consumption.”), generate virtual data, and be retrained based on the virtual data [0102]; Murugesan: “The method 500 includes repeatedly adjusting the estimated thermal resistance value and estimated thermal capacity value, updating the predicted value of HVAC energy consumption”).

Regarding Claim 12, the limitations in this claim is taught by Murugesan as discussed connection with claim 2.

Regarding Claim 19, Murugesan teaches all the limitations of claim 11 above, Murugesan further teaches wherein the learning network model comprises a plurality of learning network models (see [0018]; Murugesan: “The computer system 200 includes a training data acquirer 206, a thermal value estimator 208, and an HVAC operation modeler 210”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Murugesan in view of Gyota (US20210313831 A1 -herewinafter Gyota).
Regarding Claim 3, Murugesan teaches all the limitations of claim 2 above; however, Murugesan does not explicitly teach wherein the learning network model is further configured to: acquire a setting value of each of the plurality of air conditioning devices, and minimize a sum of energy consumption of each of the plurality of air conditioning devices from among the re-estimated energy consumption.
Gyota from the same or similar field of endeavor teaches:
acquire a setting value of each of the plurality of air conditioning devices (see [0031]; Gyota: “The air conditioning control device 211, upon receiving control-instruction information from the energy setting device 100, controls the air conditioner 212 and air conditioner 213.”), and 
minimize a sum of energy consumption of each of the plurality of air conditioning devices from among the re-estimated energy consumption (see [0026]; Gyota: “The energy setting device 100 is a device that, upon reception of a reduction instruction for total consumption energy that is a consumption energy for the entirety of the control system 1000, sets each type of the energy so as to appropriately reduce the total consumption energy.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murugesan to include Gyota’s features of acquiring a setting value of each of the plurality of air conditioning devices, and minimizing a sum of energy consumption of each of the plurality of air conditioning devices from among the re-estimated energy consumption. Doing so would adjust power consumption occurring in a demand region in accordance with an adjustment request from a power industry operator in order to balance the receiving and supplying of power. (Gyota, [0002])

Regarding Claim 5, Murugesan teaches all the limitations of claim 2 above; however, Murugesan does not explicitly teach wherein the learning data includes previous driving data of each of the plurality of air conditioning devices, and wherein the previous driving data includes at least one of a setting value, energy consumption, outdoor air condition, air conditioning load, or indoor temperature and humidity data of each of the plurality of air conditioning devices.
Gyota from the same or similar field of endeavor teaches:
wherein the learning data includes previous driving data of each of the plurality of air conditioning devices (see [0044]; Gyota: “The energy history information is information indicating, for each of the subsystems, the individual energy history that is a history of the consumption energy occurring in a most recent predetermined period.”), and 
wherein the previous driving data includes at least one of a setting value, energy consumption, outdoor air condition, air conditioning load, or indoor temperature and humidity data of each of the plurality of air conditioning devices. (see [0028]; Gyota: “The “individual energy histories” are histories of the consumption energies for respective subsystems, and are time series data of measurement values of the consumption energies for each of the subsystems.”)
The same motivation to combine Murugesan and Gyota set forth for Claim 3 equally applies to Claim 5.

Regarding Claim 13, the limitations in this claim is taught by the combination of Murugesan and Gyota as discussed connection with claim 3.

Regarding Claim 15, the limitations in this claim is taught by the combination of Murugesan and Gyota as discussed connection with claim 5.

Claim(s) 4, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Murugesan in view of Dempster et al (US20100114385A1 -hereinafter Dempster).
Regarding Claim 4, Murugesan teaches all the limitations of claim 2 above; however, Murugesan does not explicitly teach wherein the learning network model is further configured to learn a weight of a neural network included in the learning network model based on the learning data and the virtual data.
Dempster from the same or similar field of endeavor teaches wherein the learning network model is further configured to learn a weight of a neural network included in the learning network model based on the learning data and the virtual data (see [0021]; Dempster: “The neural-networking process includes executable instructions for detecting hidden relationships in set patterns between the inputs, outputs, control and information points of the HVAC system… Model computational outputs indicating errors or other patterns that diminish optimum or best power consumption efficiencies are propagated back or looped back toward the inputs of the control model, applying and adjusting numerical or weighted values…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murugesan to include Dempster’s features of learning a weight of a neural network included in the learning network model based on the learning data and the virtual data. Doing so would recalculate the operating characteristics of the equipment, modify the optimization software, restart the BAS, observe the operational efficiency of the HVAC system and iterate until the overall operating efficiency of the HVAC system, as a whole, is within a desired efficiency. (Dempster, [0004])

Regarding Claim 14, the limitations in this claim is taught by the combination of Murugesan and Dempster as discussed connection with claim 34.

Regarding Claim 20, Murugesan teaches all the limitations of claim 19 above; Murugesan further teaches wherein the plurality of learning network models comprises: a first learning network model configured to determine whether the error is present (see [0101]; Murugesan: “Determining the modeling error includes comparing the predicted value with a corresponding value from the training data (e.g., a value for the same time of day)”); and 
However, Murugesan does not explicitly teach a second learning network model configured to generate the virtual data.
Dempster from the same or similar field of endeavor teaches a second learning network model configured to generate the virtual data (see [0025]; Dempster: “The simulation module 24 receives data 30, which may take the form of calculated input, for running simulation scenarios. By way of example, the simulation module 24 includes executable instructions for determining a simulated (e.g., predicted, theoretical or best case) operating efficiency 32 of the HVAC system 14 computed or calculated from installation specification values that correspond to predetermined operational ranges for the individual pieces of equipment of the HVAC system 14.” That is, the simulated operating efficiency reads on ‘the virtual data’).
The same motivation to combine Murugesan and Dempster set forth for Claim 4 equally applies to Claim 20.

Claim(s) 6, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murugesan in view of Turney et al. (US20180075549A1-hereinafter Turney).
Regarding Claim 6, Murugesan teaches all the limitations of claim 1 above; however, Murugesan does not explicitly teach wherein the learning network model is further configured to identify whether an error with respect to an estimation result of the energy consumption is present based on a predetermined condition including a law of physics.
Turney from the same or similar field of endeavor teaches wherein the learning network model is further configured to identify whether an error with respect to an estimation result of the energy consumption is present based on a predetermined condition including a law of physics. (See [0051]; Turney: “developing a framework model using physical principles to describe the energy characteristics of the building system in terms of undefined system parameters, and obtaining system parameters for the framework model.” That is, ‘physical principles’ reads on ‘law of physics’. See [0100]; Turney: “process 1100 may include receiving a framework energy model for the building system (step 1102)… receiving a first error cost function based on the difference between the filtered output training data and a model-predicted filtered output (step 1108)”. See [0101]; Turney: “receiving a second error cost function based on the difference between non-filtered output training data and a model-predicted non-filtered output (step 1112)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murugesan to include Turney’s features of identifying whether an error with respect to an estimation result of the energy consumption is present based on a predetermined condition including a law of physics. Doing so would minimize the energy cost and maintain the building temperature within an acceptable range. (Turney, [0007])

Regarding Claim 16, the limitations in this claim is taught by the combination of Murugesan and Turney as discussed connection with claim 6.

Regarding Claim 18, Murugesan teaches all the limitations of claim 16 above; however, Murugesan teaches wherein the predetermined condition represents a realistic range of temperatures that can be experienced on the surface of the Earth (see [0105]; Murugesan: “determining the HVAC load-shifting operation can include determining to shift an HVAC on-cycle to a time when a photovoltaic solar system of the particular building is producing power and predicting that shifting the HVAC on-cycle will not cause an indoor temperature of the particular building to fall outside of an interior comfort range.”).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murugesan in view of Shah et al. (US 20180270312A1 -hereinafter Shah) in view of Jin (KR 2020-0080813 A -hereinafter Jin -Note: as per machine translation attached).
Regarding Claim 7, Murugesan teaches all the limitations of claim 2 above; however, Murugesan does not explicitly teach wherein the learning network model is further configured to generate the virtual data based on learning data of a case where the estimated energy consumption is normal, wherein the learning data comprises data corresponding to a first condition, and wherein the virtual data comprises data corresponding to a second condition which is different from the first condition.
Shah from the same or similar field of endeavor teaches:
wherein the learning network model is further configured to generate the virtual data based on learning data of a case where the estimated energy consumption is normal (see [0033]; Shah: “Regular re-training of the system based on the action taken determines new normals and thresholds thus making the system self-optimizing.” See [0043]; Shah: “A non-parametric statistical machine learning technique that uses the Inter Quartile Ranges is implemented to calculate normal consumption ranges and thresholds for each of these data points.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murugesan to include Shah’s features of the learning network model is further configured to generate the virtual data based on learning data of a case where the estimated energy consumption is normal. Doing so would improve data and identify anomalous behavior.
However, it does not explicitly teach: wherein the learning data comprises data corresponding to a first condition, and wherein the virtual data comprises data corresponding to a second condition which is different from the first condition.
Jin from the same or similar field of endeavor teaches:
wherein the learning data comprises data corresponding to a first condition (see page 2; Jin: “determining a quantity of computing resources to be used for learning a first artificial neural network”), and 
wherein the virtual data comprises data corresponding to a second condition which is different from the first condition (see page 2; Jin: “generating the second artificial neural network by updating the first artificial neural network based on the first error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Murugesan and Shah to include Jin’s features of the learning data comprises data corresponding to a first condition, and wherein the virtual data comprises data corresponding to a second condition which is different from the first condition. Doing so would reduce time for the learning of an artificial neural network.

Regarding Claim 17, the limitations in this claim is taught by the combination of Murugesan and Jin as discussed connection with claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taguchi (US20210254851A1) discloses inputting the air conditioning data into a machine learning model and generating augmented data by referring to the air conditioning data and the start time acquired by the acquisition unit.
Inaba (JP2018087662A) discloses generating power limit value change instruction information when the room temperature exceeds the allowable range.
Li (CN 106874581 A) discloses retraining is the error of the energy consumption of air conditioning system in buildings forecast model outside an allowed band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117